MaRShall, J.
Several errors are assigned on the rulings of the trial court respecting appellant’s objections to testimony, but an examination of each of such alleged errors fails to disclose anything worthy of discussion in this opin*557ion. In that regard' the case appears to be free at least from any prejudicial error.
The only other errors assigned are on exceptions to the findings of the trial judge on questions of fact. It is not controverted but that, if appellant and respondent contracted that the latter should serve the former in the capacity of traveling agent from January 1, 1892, to January 1, 1893,_ at a yearly compensation of $1,800, a continuance of the employment for 1893, and into the next year for a considerable period of time, without notice from appellant of any desired change, warrants the finding that the parties impliedly contracted for a continuance of the service for the year 1894 at the same rate of wages. • The rule on this subject is stated thus: When one serves another under a contract for a year’s service, and holds over, continuing in the service after the expiration of the year, there is a presumption, analogous to the presumption in the case of a yearly lease, that the parties consent to the continuance through another year of the contract of service. Sines v. Superintendents of the Poor, 58 Mich. 503; Tatterson v. Suffolk Mfg. Co. 106 Mass. 56; Wallace v. Floyd, 29 Pa. St. 184; Schouler, Dom. Rel. (4th ed.), 698. So the whole case turns on whether the finding that a contract was made for a year’s service, at the yearly wages of $1,800, commencing January 1,1893, is warranted by the evidence. On this subject, the rule that the findings of the trial court on a question of fact will not be disturbed unless they are so clearly against the weight of evidence that it may he said there is really no legitimate basis therefor is so well established that a mere reference to it is sufficient to decide the case. McDonald v. Kelly’s Estate, 70 Wis. 108; Carroll v. Little, 73 Wis. 52; Trumbull v. Hewitt, 65 Conn. 60; Dunnington v. Frick Co. 60 Ark. 250; Mankel v. Belscamper, 84 Wis. 218; Lobdell v. Baldwin, 93 Mich. 569. The evidence shows that the respondent had been working for appellant on a yearly salary for several years prior to 1892. The *558salary, commencing January 1,1892, was fixed by the year.jj If there were no other evidence, the conclusion of the trial court could not be disturbed. There is nothing in Prentiss v. Ledyard, 28 Wis. 131, inconsistent with this view. Where wages are payable by the weék, month, or year, such circumstances strongly indicate the period of service contracted for. Story, Cont. § 1201; Addison, Cont. (Am. ed.), § 884. If from such evidence, even standing alone, without any other evidence impairing its weight, the trial court finds a monthly or yearly hiring, corresponding to the rate of wages, the inference so drawn cannot be disturbed on appeal,
It follows from the foregoing that the judgment of the circuit court must be affirmed. •
By the Court.— Judgment affirmed.